Title: From John Adams to Matthew Ridley, 29 September 1782
From: Adams, John
To: Ridley, Matthew



The Hague September 29. 1782
Sir

Last Night I received your Letter of the 20th. Your Reserve upon the Subject of the Maryland Loan needed no Apology. I was Soon informed of your Engagements with Messrs. Van Staphorsts, and Some Persons may possibly think I ought to have opposed them. But I am not myself of that opinion. I think that on one hand a Minister of the United States is not obliged to do any Thing to promote a Loan to any particular State, and on the other that he is not obliged and indeed has no Right to oppose it unless it very clearly interferes with the general Loan. Accordingly I shall take no step in opposition to yours. I wish it well, and would much Sooner favour it—indeed I dont believe it will interfere at all with the general Loan. I am much inclined to be of the opinion of Messrs Van Staphorsts, that by multiplying Connections with America it will rather assist it.

With great Respect, I have the Honour to be,

 